Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  10/4/2022. The instant application has claims 1-6 pending. The system, method and medium for receiving an new set of privileges and comparing with old set of privileges to determine if revoked to prevent access. There a total of 6 claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
First Action Final
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
The recent amendments are merely re-wording of language already present before, i.e. the determining that an revoked privilege has been accessed by any one of the applications on the electronic device is similar to identifying that a privilege has been accessed by an application on the electronic device.  Thus an First Action Final is necessitated as the amendments do not narrow the scope of claims or add new features or clarifying the limitations. See MPEP 706.07(b) citation below with underlines for emphasis.

Top of Form

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    24
    96
    media_image3.png
    Greyscale

Bottom of Form
706.07(b)    Final Rejection, When Proper on First Action [R-10.2019]
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

The claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a continuing application of, or a substitute for, an earlier application, and (B) all claims of the new application (1) are either identical to or patentably indistinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145  would not have been proper if the new or amended claims had been entered in the earlier application), and (2) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114 ) where all the claims in the application after the entry of the submission under 37 CFR 1.114  and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114,  and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

It would not be proper to make final a first Office action in a continuing or substitute application or an RCE where that application contains material which was presented in the earlier application after final rejection or closing of prosecution but was denied entry because (A) new issues were raised that required further consideration and/or search, or (B) the issue of new matter was raised.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

Further, it would not be proper to make final a first Office action in a continuation-in-part application where any claim includes subject matter not present in the earlier application.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

A request for an interview prior to first action on a continuing or substitute application should ordinarily be granted.
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

A first action final rejection should be made by using Form Paragraphs 7.41 or 7.41.03, as appropriate.


The applicant arguments presented in reply of 10/4/2022 is not persuasive. As Jaeger discloses the revoked privilege is being accessed by the application on the electronic device as updates to the policy is reflected in device see Page 185 Paragraph starting “Some distributed system…”, the restriction of principal from violating security policy.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flexible Control of Download Executable Content to Jaeger in view of A Rule-Based Framework for Role-Based Delegation and Revocation to Zhang and further in view of A Checkpointing Tool for Palm Operating System to Lin.

Regarding Claim  1, 3, 5, Jaeger  discloses a method performed by an electronic device, Golan discloses the method comprising: receiving a new set of privileges associated with applications on the electronic device via a communication interface(Page 188 Paragraph starting “ We define an access control…”, the content is assigned permissions for access and sharing); when  any one of the applications on the electronic device previously accessed the revoked privilege (Page 192 Paragraph starting “The access control model..”, the revocation event blocks the access); determining that the revoked privilege has been accessed by any one of the applications on the electronic device (Page 212 Paragraph starting “Since a principal…”, principal assigns permission to delegatee & Page 222  Paragraph starting “ In order to minimize …”, the  capability delegation for the principal & Page 185 Paragraph starting “Some distributed system…”, the restriction of principal from violating security policy); 

But Jaeger does not disclose the comparing of set of privileges. However, Zhang disclose upon receiving the new set of privileges, determining that the privilege has been revoked by comparing the new set to an old set of privileges associated with the applications, wherein at least one of the applications with which the old set of privileges is associated has a reference to an application registry of the electronic device(Page 429-430 Step 4 & 5, the comparing of roles and permissions for access to protected resources).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Jaeger  invention of providing an permission revocation by principal to delegatee  to include comparing the old privileges to new privileges in order to provide for most updated permissions as taught in Zhang see § 4.4 Authorization Derivation Rules for Enforcing Policies.


But Jaeger nor Zhang disclose the resetting the electronic device. However, Lin discloses the resetting the device after revocation see §2.1.3 System Resets.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jaeger  invention of providing an permission revocation by principal to delegatee  to include reset after revocation  in order to provide for soft clears of heap and new stacks  as taught in Lin see § 3.4 Checkpointing Procedure.


	
Regarding Claim  2,4,6, Jaeger does not disclose the resetting the device. However, Lin discloses the method as recited in claim 1, further comprising resetting the electronic device responsive to determining that the revoked privilege is capable of being passed between applications(§2.1.3 System Reset)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jaeger  invention of providing an permission revocation by principal to delegatee  to include reset after revocation  in order to provide for soft clears of heap and new stacks  as taught in Lin see § 3.4 Checkpointing Procedure.

	Conclusion. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/
Primary Examiner, Art Unit 2492                                                                                                                                                                                             venkatanarayan.perungavoor@uspto.gov